  Case 19-00528        Doc 63     Filed 08/05/21 Entered 08/05/21 10:14:48          Desc Main
                                    Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                              )
Mack Industries, Ltd., et al.                       )       Bankruptcy No. 17 B 09308
                                                    )
___________________________________                 )       Judge Carol A. Doyle
                                                    )
Ronald R. Peterson, Trustee for Mack Industries,    )       Chapter 7
Ltd.,                                               )
                              Plaintiff             )
              v.                                    )       Adv. No. 19 A 00528
                                                    )
Dream Home Estates, Inc.,                           )
                                Defendants          )
                                                    )


                                     NOTICE OF MOTION

         PLEASE TAKE NOTICE that on August 19, 2021, at 10:45 a.m., I will appear
 before the Honorable Carol A. Doyle, or any judge sitting in that judge’s place, and present
 the attached Motion to Withdraw as Counsel for Defendant(s), a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government.
 No personal appearance in court is necessary or permitted. To appear and be heard on the
 motion, you must do the following:

        To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
 ID and password.

        To appear by telephone, call Zoom for Government at 1-669-254-5252 or
 1-646-828-7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the
 password is Doyle742. The meeting ID and password can also be found on the judge’s page on
 the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.
  Case 19-00528       Doc 63      Filed 08/05/21 Entered 08/05/21 10:14:48             Desc Main
                                    Document     Page 2 of 4



                                               David P. Lloyd
                                               615B S. LaGrange Rd.
                                               LaGrange IL 60525
                                               708-937-1264
                                               Fax: 708-937-1265


                                 CERTIFICATE OF SERVICE

        I, David P. Lloyd, an attorney, certify that I caused a copy of the foregoing Notice and
Motion to be served on the parties listed on the attached service list by electronic notice where
indicated, or by certified mail, return receipt requested, by depositing with the United States Postal
Service, LaGrange, Illinois, postage prepaid, prior to 5:00 P.M., this 5th day of August, 2021.


                                               ____/s/ David P. Lloyd_______________
                                                       David P. Lloyd


SERVICE LIST:

Ariane Holtschlag
aholtschlag@wfactorlaw.com

Jeffrey K. Paulsen
jpaulsen@wfactorlaw.com

By Certified Mail:
Dream Home Estates, Inc.
19444 Lisadell Dr.
Tinley Park, IL 60487
  Case 19-00528        Doc 63     Filed 08/05/21 Entered 08/05/21 10:14:48             Desc Main
                                    Document     Page 3 of 4



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                                 )
Mack Industries, Ltd., et al.                          )      Bankruptcy No. 17 B 09308
                                                       )
___________________________________                    )      Judge Carol A. Doyle
                                                       )
Ronald R. Peterson, Trustee for Mack Industries,       )      Chapter 7
Ltd.,                                                  )
                              Plaintiff                )
              v.                                       )      Adv. No. 19 A 00528
                                                       )
Dream Home Estates, Inc.,                              )
                                Defendants             )
                                                       )

              MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT(S)

        NOW COMES David P. Lloyd, of David P. Lloyd, Ltd., attorney for the Defendant(s), and

moves this honorable Court for leave to withdraw as counsel for Defendant(s), and in support

thereof state as follows:

        1. Movant has represented the Defendant(s) since filing an appearance and answer in this

proceeding in 2019.

        2. Movant has served discovery on Plaintiff’s counsel, has received and forwarded to the

Defendant(s) discovery requests from Plaintiff, and has appeared at numerous status hearings in this

adversary proceeding. Movant has in all aspects of the case represented the Defendant(s) diligently

and fairly.

        3. Matters have arisen between the Movant and the Defendant(s) that make it impossible for

the Movant to continue to represent the Defendant(s). Defendant(s) have failed to assist the Movant

in the defense of this proceeding and have failed to adhere to financial obligations to Movant.

        4. Movant has given proper notice, by certified mail, to the Defendant(s) of this motion.
  Case 19-00528      Doc 63    Filed 08/05/21 Entered 08/05/21 10:14:48        Desc Main
                                 Document     Page 4 of 4




       WHEREFORE David P. Lloyd, counsel for the Defendant(s), prays for leave to withdraw as

counsel for Defendant Dream Home Estates, Inc.



                                           ______/s/ David P. Lloyd_______
                                                 David P. Lloyd
                                                 David P. Lloyd, Ltd.




David P. Lloyd, Ltd.
615B S. LaGrange Rd.
LaGrange IL 60525
708-937-1264
Fax: 708-937-1265
